Citation Nr: 9925092
Decision Date: 07/21/99	Archive Date: 09/09/99

DOCKET NO. 98-09 960               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for lung cancer secondary to
radiation exposure for accrued benefits purposes.

2. Entitlement to service connection for the cause of the veteran's
death. 

WITNESSES AT HEARING ON APPEAL 

Appellant and the veteran's son

ATTORNEY FOR THE BOARD 

James R. Siegel, Counsel 

INTRODUCTION

The veteran served on active duty from February 1944 to December
1946, and died in January 1996. The appellant is his widow.

During a hearing at the Regional Office (RO) in December 1995, the
veteran referred to a claim for service connection for lung cancer
due to radiation exposure in service. This claim was not
adjudicated during his lifetime. The appellant subsequently
submitted a claim for service connection for the cause of the
veteran's death. By rating decision dated in March 1997, the RO
denied the claim for a lung disability and the appellant's claim
for service connection for the cause of the veteran's death.

The Board of Veterans' Appeals (Board) notes that prior to his
death, the veteran had submitted claims for service connection for
stomach and colon disorders, a skin disability, a prostate disorder
and a bilateral foot disability. The disabilities were all alleged
to be the result of the veteran's in-service radiation exposure.
These issues were addressed in a statement of the case issued in
August 1992. The veteran's substantive appeal, dated in October
1992, referred only to colon cancer. A supplemental statement of
the case was issued in December 1992, and included all issues
considered in the statement of the case. It is further noted that
the same issues were addressed at a hearing at the RO in December
1995. The veteran died before these claims could be considered by
the Board. The appellant's claim for service connection for the
cause of the veteran's death is also considered to be a claim for
accrued benefits. Since these issues were not considered on an
accrued benefits basis, they are referred to the RO for appropriate
action.

- 2 -

REMAND

As noted above, by rating action dated in March 1997, the RO denied
service connection for lung cancer secondary to radiation exposure.
Clearly, this should have been considered on an accrued benefits
basis. The Board notes that the statement of the case issued in
April 1998 does not contain the pertinent criteria for such claims.

The issue of entitlement to service connection for the cause of the
veteran's death is inextricably intertwined with the claim for
service connection for lung cancer. The United States Court of
Appeals for Veterans Claims has held that a claim which is
inextricably intertwined with another claim which remains undecided
and pending before VA must be adjudicated prior to a final order on
the pending claim. Harris v. Derwinski, 1 Vet. App. 180 (1990).
However, the RO has not formally adjudicated the issue of
entitlement to service connection for lung cancer secondary to
radiation exposure on an accrued benefits basis.

Under the circumstances of this case, the Board finds that
additional development of the record is required. Accordingly, the
case is REMANDED to the RO for action as follows:

The RO should formally adjudicate the claim for service connection
for lung cancer secondary to radiation exposure on an accrued
benefits basis. If this determination is adverse, and the appellant
files a notice of disagreement, the RO should then develop this
issue in accordance with appellate procedure.

Following completion of the above, the RO should review the
evidence and determine whether the veteran's claim may now be
granted. If not, he and his representative should be furnished an
appropriate supplemental statement of the

3 - 

case, and the case should then be returned to the Board for further
appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans'Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 - 

